                               UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF TEXAS
                                    HOUSTON DIVISION

 DISH NETWORK L.L.C.,                              §
                                                   §
      Plaintiff,                                   §
                                                   §
 v.                                                §    CIVIL ACTION H-19-4563
                                                   §
 NAUMAN KHALID, D/B/A FREETVALL.COM,               §
 FREETVALL.NET, FREETVALL.XYZ,                     §
 FREETVALL.ME, FREETVALL.LIVE,                     §
 LIVETVCAFE.COM, LIVETVCAFE.NET,                   §
 LIVETVCAFE.ME, TIME4TV.COM,                       §
 TIME4TV.NET, TIME4TV.ME, CRICKET-                 §
 TV.NET, CRICKET-TV.ME, TV4EMBED.COM,              §
 AND A1LIVETV.COM,                                 §
                                                   §
      Defendant.                                   §

                                          FINAL JUDGMENT

        Pursuant to the memorandum opinion and order issued on February 23, 2021, plaintiff

DISH Network L.L.C.’s (“DISH”) combined motion for entry of default and default judgment

(Dkt. 15) is GRANTED. DISH shall recover from defendant Nauman Khalid:

        A.         Statutory damages in the amount of $16,800,000; and

        B.         Postjudgment interest on the above total at the rate of 0.07% per annum from entry

        of judgment until the judgment is paid in full.

The court also ENJOINS the following entities in the manner explained:

        A.         Khalid and any of his agents, servants, employees, attorneys, or other persons,

        including any other owners or operators of the Free TV Websites, acting in active concert

        or participation with any of the foregoing that receives actual notice of the order, are

        permanently enjoined from:
       •   Transmitting, streaming, distributing, publicly performing, linking to, hosting,

           promoting, advertising, or displaying in the United States, through the Free TV

           Websites, or any other domain, website, device, application, service, or process,

           any of the Protected Channels or any of the programming that comprises any of

           the Protected Channels; and

       •   Inducing or contributing to any other person’s or entity’s conduct that is

           prohibited by the preceding paragraph.

B.     Non-parties are permanently enjoined from providing any form of electronic

storage, computer server, website hosting, file hosting (including data center and

colocation, primary and backup storage, back-end), domain hosting, domain name

registration, privacy protection for domain registration, anonymization for domain

registration, proxy, content delivery network services, content acceleration (including

traffic routing, bandwidth, content delivery networks, web content optimization,

website/data security), advertising (including search based online advertising), and social

media services used in connection with any of the activities enjoined under Paragraph A.

C.     VeriSign, Inc., doMEn d.o.o., XYZ.COM LLC, Dog Beach, LLC, and any other

registry or registrar of the domain names Freetvall.com, Freetvall.net, Freetvall.xyz,

Freetvall.me, Freetvall.live, Livetvcafe.com, Livetvcafe.net, Livetvcafe.me, Time4tv.com,

Time4tv.net,    Time4tv.me,     Cricket-tv.net,   Cricket-tv.me,    Tv4embed.com,       and

A1livetv.com, within 48 hours of receiving this order, shall transfer the domain names to

DISH, including changing the registrar of record to the registrar selected by DISH at

DISH’s reasonable expense so that DISH may fully control and use the domain names.




                                         2
D.     Registries and registrars shall disable all future domain names used by Khalid to

provide access to the Protected Channels in the United States, by making the websites and

any other content located at the domain names inaccessible to the public within 48 hours

of receiving this order and a declaration from DISH or its agent stating that the domain

names are being used in such manner. Such domain names shall remain disabled so that

the websites and content located at the domain names are inaccessible to the public until

further order of this Court, or until DISH provides written notice to the registry or registrar

that the domain names shall be reenabled.

This is a FINAL JUDGMENT.

Signed at Houston, Texas on February 23, 2021.




                                       _________________________________
                                                  Gray H. Miller
                                          Senior United States District Judge




                                          3
